 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT TACOMA

 6   LARRY LLOYD,
                                                           Case No. C17-5627-BHS-TLF
 7                               Plaintiff,
             v.                                            ORDER DENYING PLAINTIFF’S
 8                                                         MOTION FOR ORDER TO
     MARK RUFENER, ET. AL.,                                INTERVENE
 9
                                 Defendants.
10

11           This matter comes before the Court on plaintiff’s “Motion for Order to Entervene” (sic) (Dkt.

12   68). For the reasons discussed below, plaintiff’s motion (Dkt. 68) is denied.

13           Plaintiff’s motion requests, in part, that the Court direct the “Kitsap County Jail Sheriff’s

14   administration to”: (1) “assist plaintiff in phone calls to contact defendants attorneys of record”;

15   (2) “[provide] access to a phone that is not recording plaintiff’s conversations with other

16   attorneys” (namely defense counsel); and (3) “assist him in reviewing medical records in the

17   control of Kitsap County Jail and Conmed/Correct Care Solution Healthcare Management

18   Services possession related to this cause.” Dkt. 68, at 2.

19           Plaintiff’s motion appears to seek the Court’s intervention in facilitating discovery.

20   Plaintiff’s motion and attached exhibits indicate he is seeking to schedule discovery-related

21   conferences pursuant to Federal Rule of Civil Procedure 26(f), and to review medical records

22   related to this case. Dkt. 68.

23           Pursuant to this Court’s order dated September 12, 2018, (Dkt. 62) all discovery is stayed

24   pending decision on defendants Fitzwater and Lewis’ motion to dismiss (Dkt. 30). The Court

25
     ORDER DENYING PLAINTIFF’S MOTION FOR ORDER
     TO INTERVENE - 1
 1   further notes that because this is an “action brought without an attorney by a person in the

 2   custody of … a state subdivision”, this proceeding is exempt from the conference requirements

 3   of Federal Rule of Civil Procedure 26(f). Fed. R. Civ. P. 26(a)(B)(iv). For these reasons, this

 4   branch of plaintiff’s motion is denied.

 5          Plaintiff also requests that the Court “direct the jail’s legal assistance [sic] Susan Rodges

 6   not enterfer [sic] in these proceedings causing serious delays and prejudice to …[plaintiff’s]

 7   attempt to settle case.” Dkt. 68, at 2. However, plaintiff fails to explain how he believes Ms.

 8   Rodges is interfering with these proceedings. To the extent plaintiff’s complaints with respect to

 9   Ms. Rodges are also related to his attempts to pursue discovery, plaintiff is reminded that,

10   pursuant to this Court’s order, all discovery is currently stayed pending decision on the motion to

11   dismiss (Dkt. 30). Accordingly, this branch of plaintiff’s motion is also denied.

12                                             CONCLUSION

13          Plaintiff’s motion (Dkt. 68) is DENIED in its entirety. The Clerk is directed to send a

14   copy of this order to the plaintiff and counsel for defendants.

15          Dated this 13th day of November, 2018.

16

17

18                                                         A
                                                           Theresa L. Fricke
19                                                         United States Magistrate Judge

20

21

22

23

24

25
     ORDER DENYING PLAINTIFF’S MOTION FOR ORDER
     TO INTERVENE - 2
